Citation Nr: 0826720	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1971. 

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of 
Veterans' Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in February 2008.  In 
a May 2008 decision, the Board remanded the issue of 
entitlement to service connection for PTSD.  Shortly 
following the issuance of its May 2008 decision, the Board 
was informed for the first time that the veteran had died in 
March 2008.


FINDINGS OF FACT

1.  A March 2005 RO rating decision denied the veteran 
entitlement to service connection for PTSD.

2.  The Board issued a decision in May 2008 which remanded 
the issue of entitlement to service connection for PTSD.

3.  In July 2008, the Board received notice of the veteran's 
death in March 2008.


CONCLUSION OF LAW

Due to the veteran's death in March 2008, the Board's May 
2008 decision is a nullity and is vacated.  The March 2005 RO 
rating decision, with regard to the issue of entitlement to 
service connection for PTSD, and all subsequent decisions 
regarding entitlement to service connection for PTSD are 
vacated, and the appeal is dismissed.  38 C.F.R. § 20.1302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in March 2008, while his 
case was pending before the Board.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F. 3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. 
§ 20.1104.

Because the veteran's appeal to the Board became moot at the 
time of his death in March 2008, the Board's May 2008 remand 
must be vacated and the appeal dismissed.  See 38 C.F.R. 
§ 20.1302.  The dismissal of the appeal on these grounds 
ensures that the decision by the Board and the underlying 
decisions by the RO have no preclusive effect in the 
adjudication of any death benefits claims derived from the 
appellant's entitlements, and which may ensue in the future.  

Therefore, consistent with the Court's reasoning set forth in 
Landicho, and to accord due process, the Board vacates its 
May 2008 remand and dismisses the appeal.  See 38 C.F.R. 
§ 20.904(a). 


ORDER

The Board's May 2008 remand is vacated.  The RO is directed 
to vacate its March 2005 rating decision, with respect to the 
issue of entitlement to service connection for PTSD, and any 
subsequent decision regarding entitlement to service 
connection for PTSD.  The veteran's appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


